Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The examiner is amenable to an interview about the instant application.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 7, filed 5/15/2022, with respect to specification objections have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 3/15/2022 has been withdrawn because the specification was amended. 
Applicant's arguments filed 5/15/2022 have been fully considered but they are not persuasive. For claims 1 and 9, foot is still recited and is still interpreted to be foot.
Applicant's arguments filed 5/15/2022 have been fully considered but they are not persuasive. For claims 1 and 9, “to elevate food”, “said basket being elevated from a floor”, “a food item being positionable”, “wherein said basket is configured to facilitate the foot item”, and “to heat evenly” is still not positively recited as per the non-final rejection of 3/15/2022.
Applicant’s arguments, see pages 7 and 8, filed 5/15/2022, with respect to 35 U.S.C 112(a) for claims 1 and 9 regarding “a frame item being positionable”, "is inhibited" have been fully considered and are persuasive.  The rejection of 3/15/2022 has been withdrawn. 
Applicant’s arguments, see pages 7 and 8, filed 5/15/2022, with respect to 35 U.S.C 112(b) for claims 2, 3, 4, 5, 6, 7, and 8 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/15/2022 has been withdrawn because the claims were amended. 
Applicant's arguments filed 5/15/2022 have been fully considered but they are not persuasive. For claims 1 and 9, foot is still unclear as disclosed in the 112(b) section below because the examiner is unable to interpret the language in the instant application.
Applicant's arguments filed 5/15/2022 have been fully considered but they are not persuasive. For claims 3 and 9, foot is still unclear as disclosed in the 112(b) section below because the examiner is unable to interpret the language in the instant application.
Applicant’s arguments, see page 8 and 9, filed 5/15/2022, with respect to 35 U.S.C 112(b) for claims 5 and 9 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 3/15/2022 has been withdrawn because the claims were cancelled and amended respectively. 
Applicant’s arguments, see pages 9, filed 5/15/2022, with respect to 35 U.S.C 112(b) for claims 6 and 9 have been fully considered and are persuasive.  The rejection of 3/15/2022 has been withdrawn. 
Applicant’s arguments, see pages 9, filed 5/15/2022, with respect to 35 U.S.C 112(b) for claims 7 and 9 have been fully considered and are persuasive.  The rejection of 3/15/2022 has been withdrawn. 
Applicant’s arguments, see pages 9, filed 5/15/2022, with respect to 35 U.S.C 112(b) for claims 8 and 9 have been fully considered and are persuasive.  The rejection of 3/15/2022 has been withdrawn. 
Applicant's arguments filed 5/15/2022 have been fully considered but they are not persuasive. The language of the instant application is broad enough to be read on by the previously cited prior art of US5714740A Kelly and Kelly in view of US 8813740 B2 Linton is added. 
 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  They recite "foot" and the examiner believes the applicant meant to recite "food". Here forward the application will be examined using the interpretation of "food".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation of “to elevate food” is not positively recited in the specification because the elevating of food is not disclosed in the specification and, therefore, one of ordinary skill in the art is not able to establish with certainty the method of elevating the food and the advantage.
The recitation of “said basket being elevated from a floor” is not positively recited as to how the basket is being elevated and the advantage.
The recitation of “a food item being positionable” is not positively recited in the specification how the food item is being positioned or what makes it positionable.
The recitation of “wherein said basket is configured to facilitate the foot item” is not positively recited.
The recitation of “to heat evenly” is not positively recited to allow one of ordinary skill in the art to ascertain how the food item is heated to make the heat even based on the design of the instant application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “being configured to elevate food is unclear because the structure and method of elevating food is not positively recited in the specification.
The recitation of “a frame being positionable” is unclear because it is not clear what structure makes the frame positionable.
The recitation of “in a microwave oven” is unclear if the applicant meant the microwave oven previously recited in claim 1 or a new microwave oven.
The recitation of “said frame is inhibited from reflecting” is unclear what structure, mechanism or feature makes the frame capable of being inhibited from reflecting microwave radiation.
The recitation of “said basket is inhibited form reflecting microwave radiation” is unclear what structure, mechanism or feature makes the basket capable of being inhibited from reflecting microwave radiation.
The recitation of “said basket is configured to facilitate the foot item” is unclear how and why the basket is configured to facilitate the food item and what the level of facilitating needs to be in the application.
The recitation of “to heat evenly” is unclear because the level of evenly is not positively recited and the method of heating to achieve a level of evenly is not positively recited.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “centrally positioned” is unclear what axis the central member is positioned in and what dimensions it is relative to.  The assumption is that the applicant means to position the basket of the instant application in a central position in a microwave but this is unclear.  Thus this language makes it impossible to determine if the claimed apparatus is being read on until it is applied to system which makes the claim indefinite as it makes it unclear when infringement occurs (when system is made or when system used) MPEP 2173.05 (p).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5714740A Kelly (hereinafter “Kelly”) in view of US 8813740 B2 Linton (hereinafter “Linton”). 
Regarding claim 1, Kelly teaches, except where struck through, A cooking rack assembly (two inverted V-shaped racks, abstract) being configured to elevate food being cooked in a microwave oven (microwave bacon cooker device abstract), said assembly comprising: a frame (bacon cooker device 20) being positionable in a microwave oven (column 1 lines 6 and 7 teach the device of Kelly as being inside a microwave oven), said frame being comprised of a non-metallic material (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material) wherein said frame is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation); wherein said frame comprises a plurality of basal members each being coupled together and intersecting each other at right angles such that said basal members defines a rectangular shape (the structure of tray 22 reads on the broad claim language; fig. 1 and abstract and column 2 lines 4 to 11 teach the tray as being of a rectangular shape and a base), said plurality of basal members including a front basal member, a rear basal member, a first lateral basal member and a second lateral basal member (fig. 4, column 2 lines 4 to 11, and column 3 lines 37 to 50  teach the tray having four sidewalls 34a, 34b, 34c, and 34d which are bases), wherein said frame includes a pair of upright members (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being coupled to and extending upwardly from said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being aligned with opposite ends of said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members having a distal end with respect to said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), wherein said frame includes a top member being coupled to and extending between each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member intersecting said distal end of each of said upright members fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member being oriented coplanar with said rear basal member (fig. 3 teaches , top edges 52, 62, 52a, and 62a as being collinear, in the same line, as 34a and 34c, and column 4 lines 14 to 22); a basket being coupled to said frame (racks 24 and 24a and fig. 1), said basket being elevated from a floor of the microwave oven when said frame is positioned in the microwave oven (fig. 1, racks 24 and 24a are placed in tray 22 and is therefore elevated above a microwave oven floor when microwave bacon cooker device 20 is placed in a microwave), said basket being comprised of a non-metallic material wherein said basket is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation), said basket having a food item (bacon strips 100, fig. 12) being positionable thereon wherein said basket is configured to facilitate the foot item to heat evenly in the microwave oven (column 1 lines 20 to 24 teach properly cooked bacon which makes it anticipated that properly cooked bacon is at the desired temperature throughout and is therefore even and therefore it reads on the broad claim language), wherein said basket comprises a plurality of basket members (fig. 6, the basket members are the spaces between the elongated slots 78 and there are more than one), each of said basket members having a first end (top edges 52) and a second end (bottom edges 52), , said first end of each of said basket members being copied to said top member having said first portion of each of said basket members extending downwardly from said top member (fig. 1, fig. 2, and fig. 3),  in the microwave oven (fig. 3). Kelly does not teach each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend Page 2 of 12being positioned closer to said first end than said second end nor wherein said second end of each of said basket members is coupled to said front basal member having said second portion of each of said basket members sloping downwardly between said bend and said front basal member.  Linton teaches, each of said basket members (insert portions 120) having a bend thereon to define a first portion (food holding locations 333) of said basket members forming an angle (see fig. 4) with a second portion (sidewalls 337) of said basket members, said bend Page 2 of 12being positioned closer to said first end than said second end (see fig. 4) and wherein said second end of each of said basket members is coupled to said front basal member having said second portion of each of said basket members sloping downwardly between said bend and said front basal member (see fig. 4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kelly reference, such that each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend Page 2 of 12being positioned closer to said first end than said second end and wherein said second end of each of said basket members is coupled to said front basal member having said second portion of each of said basket members sloping downwardly between said bend and said front basal member, as suggested and taught by Linton, for the purpose of providing allow containers or food products to be placed into the first row 310 at a different elevation and/or orientation than containers or food products placed into the second row 320 (column 6 lines 56 to 59).

    PNG
    media_image1.png
    519
    708
    media_image1.png
    Greyscale


Regarding claim 3, Kelly teaches, wherein said frame includes a central member (post 88 and socket 92a) extending between each of said first lateral basal member and said second lateral basal member (fig. 3), said central member being centrally positioned between said front basal member and said rear basal member (fig. 3 teaches post 88 and socket 92 being positioned between sidewall portions 34a and 34c and fig. 7 teach the post 88 and socket 92a positioned on panels 50 and 60 centrally to elongated slots 78).

Regarding claim 6, Kelly teaches, wherein said frame includes a pair of side members, each of said side members being coupled from said top member to said front basal member, each of said side members sloping downwardly between said top member and said front basal member, each of said side members being aligned with a respective one of said first lateral basal member and said second lateral basal member (fig. 1, fig. 2, fig. 4, fig. 6, and fig. 7 teach sides of rack 24 and 24a being coupled to the tray 22 and are sloped downwardly such that an apex is formed, column 4 lines 14 to 22).

Regarding claim 9, Kelly teaches, except where struck through, A cooking rack assembly (two inverted V-shaped racks, abstract) being configured to elevate food being cooked in a microwave oven (microwave bacon cooker device abstract), said assembly comprising: a frame (bacon cooker device 20) being positionable in a microwave oven (column 1 lines 6 and 7 teach the device of Kelly as being inside a microwave oven), said frame being comprised of a non-metallic material (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material) wherein said frame is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation), said frame comprising: a plurality of basal members each being coupled together and intersecting each other at right angles such that said basal members defines a rectangular shape (the structure of tray 22 reads on the broad claim language; fig. 1 and abstract and column 2 lines 4 to 11 teach the tray as being of a rectangular shape and a base), said plurality of basal members including a front basal member, a rear basal member, a first lateral basal member and a second lateral basal member (fig. 4, column 2 lines 4 to 11, and column 3 lines 37 to 50  teach the tray having four sidewalls 34a, 34b, 34c, and 34d which are bases); a central member (post 88 and socket 92a) extending between each of said first lateral basal member and said second lateral basal member (fig. 3), said central member being centrally positioned between said front basal member and said rear basal member (fig. 3 teaches post 88 and socket 92 being positioned between sidewall portions 34a and 34c and fig. 7 teach the post 88 and socket 92a positioned on panels 50 and 60 centrally to elongated slots 78); a pair of upright members (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being coupled to and extending upwardly from said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members being aligned with opposite ends of said rear basal member (upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3), each of said upright members having a distal end with respect to said rear basal member(upright racks 24 and 24a and column 3 lines 19 to 22 and fig. 3); a top member being coupled to and extending between each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member intersecting said distal end of each of said upright members (fig. 3, top edges 52, 62, 52a, and 62a and column 4 lines 14 to 22), said top member being oriented coplanar with said rear basal member (fig. 3 teaches , top edges 52, 62, 52a, and 62a as being collinear, in the same plane, as 34a and 34c, and column 4 lines 14 to 22); and a pair of side members, each of said side members being coupled from said top member to said front basal member, each of said side members sloping downwardly between said top member and said front basal member, each of said side members being aligned with a respective one of said first lateral basal member and said second lateral basal member (fig. 1, fig. 2, fig. 4, fig. 6, and fig. 7 teach sides of rack 24 and 24a being coupled to the tray 22 and are sloped downwardly such that an apex is formed, column 4 lines 14 to 22); and a basket being coupled to said frame (racks 24 and 24a and fig. 1), said basket being elevated from a floor of the microwave oven when said frame is positioned in the microwave oven (fig. 1, racks 24 and 24a are placed in tray 22 and is therefore elevated above a microwave oven floor when microwave bacon cooker device 20 is placed in a microwave), said basket being comprised of a non-metallic material wherein said basket is inhibited from reflecting microwave radiation (column 3 lines 34 and 35 teach tray 22 being made of a microwave transparent molded plastic and column 4 lines 51 to 53 teach panel 50 is a one piece construction, such as from microwave transparent molded plastic and it is therefore anticipated that an apparatus meant to be used in a microwave would be made of a microwave transparent material and because the material is transparent to microwave radiation, it would therefore not be capable of reflecting microwave radiation), said basket having a food item (bacon strips 100, fig. 12) being positionable thereon wherein said basket is configured to facilitate the foot item to heat evenly in the microwave oven (column 1 lines 20 to 24 teach properly cooked bacon which makes it anticipated that properly cooked bacon is at the desired temperature throughout and is therefore even and therefore it reads on the broad claim language), said basket comprising a plurality of basket members (fig. 6, the basket members are the spaces between the elongated slots 78 and there are more than one), each of said basket members having a first end (top edges 52) and a second end (bottom edges 52), (fig. 1, fig. 2, and fig. 3), (fig. 3).  Kelly does not teach each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end, nor, each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end and it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art.  Linton teaches, each of said basket members (insert portions 120) having a bend thereon to define a first portion (food holding locations 333) of said basket members forming an angle (see fig. 4) with a second portion (sidewalls 337) of said basket members, said bend being positioned closer to said first end than said second end (see fig. 4), and, each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end (see fig. 4).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kelly reference, such that each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end, and, each of said basket members having a bend thereon to define a first portion of said basket members forming an angle with a second portion of said basket members, said bend being positioned closer to said first end than said second end, as suggested and taught by Linton, for the purpose of providing allow containers or food products to be placed into the first row 310 at a different elevation and/or orientation than containers or food products placed into the second row 320 (column 6 lines 56 to 59).

    PNG
    media_image1.png
    519
    708
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/Primary Examiner, Art Unit 3763